              Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 1 of 6




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
 7
       YI QIAO, et al.,                                  Case No. C20-1821-RSM
 8                             Plaintiffs,
                                                         ORDER GRANTING PLAINTIFFS’
 9                                                       MOTION FOR REMAND
10                        v.

11     RONGFANG “FLORA” CHAN, et al.,
12                             Defendants.
13
14
                                             I.     INTRODUCTION
15
16          This matter comes before the Court on Plaintiffs Yi Qiao, Ambleside Holdings USA, Inc.

17   (“Ambleside”) and De Xiang Holding, Ltd.’s Motion for Remand. Dkt. #5. Defendants oppose
18
     Plaintiffs’ motion. Dkt. #26. The Court finds oral argument unnecessary to rule on the issues.
19
     Having considered Plaintiffs’ Motion, Defendants’ Response, the attached exhibits and
20
     remainder of the record, the Court GRANTS Plaintiffs’ Motion and ORDERS the case remanded
21
22   to King County Superior Court.
23                                            II.   BACKGROUND
24
            The Court need not set forth the full factual background given previous orders in this
25
     matter. See Dkt. #15. On November 30, 2020, Plaintiffs filed this action in King County Superior
26
27   Court against Defendants Chan, Washington Building Supplies Inc, Premium Place L.P., Garden

28   Ridge LLC, and Washington Hotel and Restaurant Development LLC, Silver Plaza, LLLP,



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 1
              Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 2 of 6




     Washington Regional Center Management LLC, Zhongzhen (USA) Investment Limited, and
 1
 2   Does 1-10 to recover the sums lost through Defendant Chan’s alleged fraudulent activity. Dkt.

 3   #1-1. On December 2, 2020, the state court ordered Defendants to appear and show cause why
 4
     writs of attachment and garnishment should not issue. Dkt. #6-1. The state court scheduled its
 5
     show cause hearing for December 16, 2020. Id.
 6
 7          Before the show cause hearing, Defendants removed the action to the U.S. District Court

 8   for the Western District of Washington based on recent ownership changes to the entity
 9   defendants. Dkt. #1; see also Dkt. #6-3 at 4-9, 16-21. In response to the removal, Plaintiffs filed
10
     a motion titled “emergency motion for remand” claiming that Defendants’ removal attempt was
11
     baseless and made solely to create delay. Dkt. #5. This Court determined that Plaintiffs’ filing
12
13   failed to comply with Fed. R. Civ. P. 65 and re-noted Plaintiffs’ motion for January 15, 2021

14   pursuant to the Court’s local rules. Dkt. #10. In the interim, Plaintiffs moved for a temporary
15   restraining order (“TRO”) to enjoin Defendants from disposing of their properties for the
16
     pendency of the remand motion, which this Court granted on December 23, 2020. Dkt. #15.
17
            Because Plaintiffs filed their reply before the noting date, briefing on their motion for
18
19   remand is complete and the matter is ready for the Court’s consideration. LCR 7(b)(1).

20                                           III.   DISCUSSION
21
        A. Legal Standard
22
            When a case is filed in state court, removal is typically proper if the complaint raises a
23
24   federal question or where there is diversity of citizenship between the parties and an amount in

25   controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). Typically, it is presumed “that a
26   cause lies outside [the] limited jurisdiction [of the federal courts] and the burden of establishing
27
     the contrary rests upon the party asserting jurisdiction.’” Hunter v. Philip Morris USA, 582 F.3d
28



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 2
              Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 3 of 6




     1039, 1042 (9th Cir. 2009). A motion to remand the case based on any defect other than lack of
 1
 2   subject matter jurisdiction must be made within 30 days after the filing of the notice of removal.

 3   28 U.S.C. § 1447(c). An order remanding the case may require payment of just costs and any
 4
     actual expenses, including attorney fees, incurred as a result of the removal. Id.
 5
        B. Diversity Jurisdiction
 6
 7          Defendants claim federal jurisdiction based on diversity of citizenship pursuant to 28

 8   U.S.C. § 1332(a). Dkt. #1. Diversity jurisdiction requires diversity of citizenship between the
 9   parties and an amount in controversy exceeding $75,000. 28 U.S.C. § 1332(a). Diversity of
10
     citizenship requires “complete diversity,” meaning that “each defendant must be a citizen of a
11
     different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation, 549 F.3d 1223,
12
13   1234 (9th Cir. 2008). “[D]iversity jurisdiction does not encompass a foreign plaintiff suing

14   foreign defendants.” Nike, Inc. v. Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d
15   987, 991 (9th Cir. 1994) (citing Cheng v. Boeing Co., 708 F.2d 1406, 1412 (9th Cir.), cert. denied,
16
     464 U.S. 1017, 104 S. Ct. 549, 78 L.Ed.2d 723 (1983). The presence of a United States citizen
17
     in such an action “does not salvage jurisdiction because diversity must be complete.” Id. (citing
18
19   Faysound Ltd. v. United Coconut Chem., Inc., 878 F.2d 290, 294 (9th Cir. 1989)).

20      C. Lack of Complete Diversity
21
            Defendants advance two theories of federal diversity jurisdiction, neither of which is
22
     legally supported.    First, Defendants’ removal notice argues that Plaintiff Ambleside, a
23
24   Washington citizen, is a “sham plaintiff,” and the remaining plaintiffs—Qiao and De Xian

25   Holding, Ltd.—are a Canadian citizen and Samoan corporation, respectively. Dkt. #1 at 3-4.
26   Defendants also contend that the Washington-based corporate defendants are “nominal parties”
27
     and should not be considered, leaving only Defendant Chan—a Canadian citizen. Id. at 4-5.
28



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 3
              Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 4 of 6




     Defendants alternatively argue that even if these corporate defendants are considered,
 1
 2   forthcoming corporate disclosure statements will reveal that these companies are owned by

 3   various combinations of Chinese, Hong Kong, and Canadian citizens. Id. at 5. As the Court
 4
     pointed out in its previous order, even if it accepts Defendants arguments that the Washington
 5
     defendant corporations are “nominal defendants” and should not be considered, a lawsuit by
 6
 7   foreign plaintiffs against foreign defendants does not meet the “complete diversity” requirement.

 8   Nike, Inc., 20 F.3d at 991; see also Dkt. #15 at 5. Consequently, Defendants’ basis for removal
 9   as stated in their removal notice fails as a matter of law.
10
            In their Response, Defendants amend their theory of removal by abandoning their claim
11
     that Ambleside is a sham plaintiff. See Dkt. #26 at 6 (“Defendants would concede that if both
12
13   Plaintiff Ambleside and the corporate Defendants were all treated as nominal, then the case

14   would involve solely alien plaintiffs suing an alien defendant, thus vitiating diversity
15   jurisdiction.”). Under their revised theory, Defendants argue that this matter concerns an alien
16
     individual (Qiao), an alien corporation (De Xiang) and a domestic corporation (Ambleside) suing
17
     an alien individual (Chan). Id. Defendants argue that “the presence of aliens on even both sides
18
19   of a case” does not defeat complete diversity. Id. at 3-4 (emphasis in original). Defendants rely

20   on a case from the Northern District of Georgia, Samincorp, Inc. v. Southwire Co., Inc., which
21
     found that “[t]he statute [28 U.S.C. § 1332(a)] does not provide that diversity is destroyed if
22
     citizens of foreign states are both plaintiffs and defendants . . . ‘the language of Section
23
24   1332(a)(3) is broad enough to allow aliens to be additional parties on both sides of the dispute.’”

25   531 F. Supp. 1, 2 (N.D. Ga. 1980) (quoting C. Wright, A. Miller, and E. Cooper, Federal Practice
26   and Procedure § 3604 (1975)). Under Defendants’ new reasoning, complete diversity exists
27
     because Plaintiff Ambleside is a Washington corporation.
28



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 4
               Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 5 of 6




             Again, Defendants have grossly misconstrued the law on federal diversity jurisdiction.
 1
 2   As the Samincorp court stated, diversity exists under Section 1332(a) where “the controversy is

 3   between ‘citizens of different States and in which citizens or subjects of a foreign state are
 4
     additional parties.’” Samincorp, 531 F. Supp. at 2 (quoting 28 U.S.C. § 1332(a)) (emphasis
 5
     added). Jurisdiction would therefore exist if a New Yorker sued a Californian, notwithstanding
 6
 7   alien parties on both sides of the dispute “assuming, of course, that there was a legitimate dispute

 8   between the two Americans.” Id. (emphasis added) (internal quotations omitted). The Ninth
 9   Circuit in Nike reached the same conclusion that complete diversity exists in cases with aliens on
10
     both sides of the litigation, provided that there are “citizens of [the] United States on both sides
11
     who satisfy diversity requirements.” Nike, Inc., 20 F.3d at 991 (emphasis added). Here,
12
13   Defendants identify only one U.S. citizen in this dispute: Plaintiff Ambleside. The remaining

14   parties, under Defendant’s theory of removal, are all alien individuals or entities. Because there
15   is no citizen defendant to create complete diversity with Plaintiff Ambleside, Defendants’ theory
16
     of diversity jurisdiction fails as a matter of law.
17
             For these reasons, the Court finds no proper basis for federal diversity jurisdiction.
18
19   Accordingly, remand is warranted.

20       D. Costs and Fees
21
             Plaintiffs request costs and fees under 28 U.S.C. § 1447(c). Dkt. #5 at 8. Under 28 U.S.C.
22
     §1447(c), “an order remanding the case may require payment of just costs and any actual
23
24   expenses, including attorney fees, incurred as a result of the removal.” The standard for awarding

25   fees turns on the reasonableness of the removal. Martin v. Franklin Capital Corp., 546 U.S. 132,
26   141 (2005). Courts may award attorney’s fees under 28 U.S.C. §1447(c) where the removing
27
     party lacked an objectively reasonable basis for seeking removal. Id.
28



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 5
              Case 2:20-cv-01821-RSM Document 30 Filed 01/15/21 Page 6 of 6




            The Court has reviewed the Complaint, the Notice of Removal, and the briefing of the
 1
 2   parties, and concludes that Defendants did not have an objectively reasonable basis for removal.

 3   The complaint is solely a state law action between non-diverse parties, yet Defendants
 4
     attempted—unsuccessfully—to create diversity jurisdiction through changes of ownership
 5
     among the Defendant entities. Defendants also contend that Plaintiffs “were afforded an
 6
 7   opportunity to stipulate to remand” on January 8, 2021. Dkt. #27 at ¶ 5. Defendants’ offer to

 8   stipulate to a remand, which occurred only after the Court identified the deficiencies in
 9   Defendants’ removal notice, is irrelevant to the question of whether Defendants lacked an
10
     objectively reasonable basis for seeking removal in the first instance.
11
            For these reasons, Plaintiffs are entitled to an award of fees and costs associated with
12
13   Defendants’ removal.

14                                         IV.     CONCLUSION
15          The Court, having considered Plaintiffs’ Motion, the declarations and exhibits in support
16
     thereof, and the remainder of the record, hereby finds and ORDERS:
17
            (1) Plaintiffs’ Motion for Remand, Dkt. #5, is GRANTED. This case is hereby
18
19   REMANDED to the Superior Court of Washington State for King County.

20          (2) Plaintiffs are entitled to an award of fees and costs associated with bringing this
21
     Motion. Plaintiffs shall file a supplemental motion in this Court requesting such relief no later
22
     than twenty-one (21) days from the date of this Order.
23
24          DATED this 15th day of January, 2021.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING PLAINTIFFS’ MOTION FOR REMAND - 6
